                                                                                               Entered on Docket
                                                                                               March 20, 2019
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                              The following constitutes the order of the Court.
                                                                                            Signed: March 20, 2019
                                             3
                                             4
                                                                                            ________________________________________
                                                                                            Charles Novack
                                             5                                              U.S. Bankruptcy Judge

                                             6
                                             7                                   UNITED STATES BANKRUPTCY COURT
                                             8                                   NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                  In re:                                              Case No. 17-41205 CN
                                            10
                                                  TONY DONG XING FU,                                  Chapter 7
                                            11
                                                                   Debtor.
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                                  DEMAS WAI YAN, THAI MING CHIU                       Adversary No. 17-4056
                                            13    AND LEGAL RECOVERY, LLC,

                                            14                     Plaintiffs,                        MEMORANDUM DECISION
                                                  vs.
                                            15
                                                  TONY FU,
                                            16
                                                                   Defendant.
                                            17
                                            18             This court conducted a trial in this adversary proceeding over the course of three days. All
                                            19   appearances were noted on the record. On January 30, 2019, this court, pursuant to Federal Rule of
                                            20   Civil Procedure 52(c), granted judgment in favor of defendant Tony Fu on plaintiff Thai Ming
                                            21   Chiu’s § 727 claims for relief after Chiu rested his case. The remaining claim for relief, held by
                                            22   plaintiff Demas Yan (“Yan”) and asserted under Bankruptcy Code § 523(a)(6), was tried to its
                                            23   conclusion. Yan asserts that defendant Tony Fu willfully and maliciously assaulted him on the
                                            24   evening of April 25, 2016. Fu denies the allegation, and argues that he was not present when Yan
                                            25   was attacked. The following constitutes this court’s findings of fact and conclusions of law under
                                            26   Federal Rule of Civil Procedure 52(a)(1).
                                            27             This memorandum decision requires context. Fu and Yan have engaged in an endless stream
                                            28   of litigation in the Federal and California state courts since 2004, the course of which has been so
                                                                                                      1
                                                 MEMORANDUM DECISION
                                            Case: 17-04056       Doc# 174        Filed: 03/20/19   Entered: 03/20/19 17:29:43       Page 1 of 7
                                             1   broad, undiscerning and repetitive that it has engulfed friends and family members. Bankruptcy
                                             2   Judge Carlson found Yan, then a practicing attorney, to be a vexatious litigant in 2013 (Case No. 12-
                                             3   03129, Docket #28) due to his seriatim filings of meritless adversary proceedings against Fu and his
                                             4   family members, including one such litigation in which Yan’s father, Cheuk Tin Yan, served as a
                                             5   plaintiff proxy. Yan was disbarred during the course of this adversary proceeding after the State Bar
                                             6   of California determined that he had committed 27 counts of misconduct. The State Bar found,
                                             7   among other things, that Yan had filed numerous frivolous lawsuits against Fu and his family
                                             8   members. Yan is not the only witness with credibility problems. One of the key witnesses in this
                                             9   case, Martin Eng, a former client of Yan who insists that Yan duped him into executing phony notes
                                            10   and deeds of trust, only to find himself a defendant in a collection action brought by Yan to enforce
                                            11   one of those secured obligations, is himself a vexatious litigant. Simply, three of the four witnesses
UNITED STATES BANKRUPTCY COURT




                                            12   in this adversary proceeding have substantial axes to grind, and their collective history brings into
  For The Northern District Of California




                                            13   question their credibility as witnesses.1 With this background, the court addresses the latest litigation
                                            14   saga between Yan and Fu.
                                            15          Yan contends that on the evening of April 25, 2016, Fu, in the presence of Martin Eng,
                                            16   violently assaulted him with a blunt instrument, causing him severe head wounds. Both Eng and Fu
                                            17   agree that Fu was assaulted that night. The identity (or identities) of the assailant(s) is the question
                                            18   at hand. Yan contends that Eng and Fu conspired to assault him that evening. Earlier that day, Fu,
                                            19   Yan, and Eng were present in a San Francisco County Superior Court courtroom as Yan obtained an
                                            20   order which authorized his client to enforce a $1.7 million judgment against real property owned by
                                            21   Eng. Fu, who was involved in his own litigation with Yan, attended the hearing as an interested
                                            22   spectator. Fu and Eng were acquaintances who apparently met as a result of their shared activity:
                                            23   being a party to litigation involving Demas Yan. After the hearing, Yan went to the home of his
                                            24   former wife, who lived with Bryant Fu (Tony Fu’s college age son) at 337 28th Avenue in San
                                            25
                                            26          1
                                                           Yan did not voluntarily disclose Judge Carlson’s vexatious litigant order to this court.
                                            27   After it came to light, this court held Yan in contempt of court and dismissed all of Yan’s claims in
                                                 this adversary proceeding save his §523(a)(6) claim – the basis of which occurred after the entry of
                                            28   Judge Carlson’s order.
                                                                                                     2
                                                 MEMORANDUM DECISION
                                            Case: 17-04056     Doc# 174      Filed: 03/20/19      Entered: 03/20/19 17:29:43         Page 2 of 7
                                             1   Francisco. Fu on occasion stayed at the 28th Avenue house. Fu testified that he spent the bulk of that
                                             2   afternoon and evening preparing for an April 26th court hearing in his own litigation involving Yan.
                                             3   Fu testified that he left the house only once during the evening and that was to meet Eng who had
                                             4   called ahead and driven to the 28th Avenue residence. Eng and Fu met at approximately 7:30 p.m. in
                                             5   Eng’s car, which was parked near the 28th Avenue property. During this meeting, which Fu and Eng
                                             6   state lasted only a few minutes, Eng informed Fu that he, at Yan’s request, was meeting with Yan at
                                             7   Yan’s parents’ residence in the Sunset district of San Francisco to discuss settlement, and that Yan
                                             8   instructed Eng to bring Fu with him to the meeting. Eng and Fu both testified that Fu refused the
                                             9   invitation. Fu testified that he thereafter returned to the 28th Avenue residence.
                                            10          Bryant Fu corroborated his father’s testimony regarding his whereabouts that evening. Bryant
                                            11   Fu was working on a college class paper that evening in the dining room of the 28th Avenue
UNITED STATES BANKRUPTCY COURT




                                            12   residence. He testified that his father was in the 28th Avenue residence throughout the evening, with
  For The Northern District Of California




                                            13   the exception of a five-to-ten minute break when his father left the house to go for a walk.
                                            14          Yan’s parents reside at 1433 7th Avenue in San Francisco. No one disputes that it takes far
                                            15   more than fifteen minutes to drive from 337 28th Avenue to 1433 7th Avenue and back (which time
                                            16   line does not include the assault).
                                            17          Yan was assaulted at approximately 8:30 pm that evening on the sidewalk outside his
                                            18   parents’ residence. Yan testified that he was taking the garbage out to the curb when he saw Eng
                                            19   approach him. While he was facing Eng, Yan testified that he was struck on the back of his head and
                                            20   that when he turned around to face his assailant, he saw Fu with a blunt instrument, who then struck
                                            21   him several more times. Yan does not recall having any substantive conversation with either Eng or
                                            22   Fu. Yan testified that after the assault, Fu and Eng ran to a nearby car and drove away. Yan testified
                                            23   that he then returned to his parents’ residence and called the police. Yan’s sister (who was also at
                                            24   their parents’ residence) separately called 911 to request an ambulance. Yan testified that he was
                                            25   taken to San Francisco General Hospital and treated for significant head trauma.
                                            26          Eng tells a different story. Eng testified that he drove to the 7th Avenue residence alone and
                                            27   met with Yan on the sidewalk outside the residence. Eng stated that Yan attempted to solicit his
                                            28   help in framing Fu, and informed Eng that he had bribed a San Francisco police officer for this
                                                                                                    3
                                                 MEMORANDUM DECISION
                                            Case: 17-04056     Doc# 174      Filed: 03/20/19     Entered: 03/20/19 17:29:43           Page 3 of 7
                                             1   purpose. Eng testified that during this conversation, two Hispanic teenagers appeared and assaulted
                                             2   Yan, at which time Eng ran away to avoid any confrontation.2
                                             3          Yan’s assault was witnessed by Thomas Tucker, who was in a car traveling on 7th Avenue.
                                             4   Tucker called 911 at 8:36 p.m., and informed the 911 operator that he saw “two young people”
                                             5   assault an middle-aged Asian male on 7th Avenue. When the operator asked Tucker if he observed
                                             6   the attackers’ race, Tucker initially responded that they were Hispanic, but then clarified that both
                                             7   assailants were “juveniles” and that he “couldn’t really tell their race.”3
                                             8          Fu and Eng were both arrested by the San Francisco police department for allegedly
                                             9   assaulting Yan; while the status of the claims against Eng are unclear, the San Francisco District
                                            10
                                            11          2
                                                            Eng also testified that 1) Yan informed him that he had hired a hitman to take out Fu, and
UNITED STATES BANKRUPTCY COURT




                                            12   2) the alleged bloodstain on Eng’s sports jacket (the source of which was allegedly Yan) resulted
  For The Northern District Of California




                                                 from a fight the two had in San Francisco County Superior Court. Neither statement was
                                            13   corroborated and they are not relevant to the merits of this action. They do indicate, however, Eng’s
                                                 animosity towards Yan. This court also had some difficulty understanding Eng’s testimony regarding
                                            14
                                                 the juxtaposition of Eng, Yang and the alleged Latino assailants that night on Seventh Avenue.
                                            15          3
                                                            Yan’s hearsay objection to the 911 audio is overruled. Hearsay statements on a 911 tape
                                            16   may be admitted into evidence as either a “public record” or a “business record.” Bemis v. Edwards,
                                                 45 F.3d 1369, 1372 (9th Cir. 1995), citing FRE 803(8) and FRE 803(6). However, since citizens who
                                            17   call 911 are not under any “duty to report,” a recorded statement by a citizen must satisfy a separate
                                            18   hearsay exception. Ibid. 911 calls sometimes qualify as a “present sense impression” or an “excited
                                                 utterance.” Bemis, supra, at 1372, citing FRE 803 (1) and (2). A present sense impression is a
                                            19   statement describing or explaining an event or condition, made while or immediately after the
                                                 declarant perceived it. FRE 803 (1). An excited utterance is a statement relating to a startling event
                                            20   or condition, made while the declarant was under the stress of excitement that it caused. FRE
                                            21   803(2). Under either exception, the declarant must have personal knowledge of his or her statement.
                                                 Bemis, supra at 1373. A present sense impression must be “nearly contemporaneous with the
                                            22   incident described and made with little chance for reflection.” Id. at 1372. For a statement to qualify
                                                 as a present sense impression, “courts consistently require substantial contemporaneity.” Torres v.
                                            23   City of Santa Clara, 2014 U.S. Dist. LEXIS 116195 (N.D. Cal. 2014), n. 20, citing United States v.
                                            24   Shoup, 476 F.3d 38, 42 (1st Cir. 2007). The records of San Francisco’s Department of Emergency
                                                 Management indicate that Tucker called 911 at 8:36 p.m. on April 25, 2016. Ng and Yan both
                                            25   testified that Yan was assaulted between 8:00 and 9:00 p.m., and it appears that Tucker called shortly
                                                 after Yan was assaulted. Accordingly, the content of Tucker’s 911 call was a substantially
                                            26   contemporaneous present sense impression under FRE 803 (1).
                                            27      Yan’s objection that Tucker’s 911 statements violated his Sixth Amendment rights is also
                                                 overruled. Yan’s right to confront a witness under the Sixth Amendment does not apply in a civil
                                            28   proceeding. Austin v. United States, 509 U.S. 602, 608 (1993).
                                                                                                     4
                                                 MEMORANDUM DECISION
                                            Case: 17-04056     Doc# 174       Filed: 03/20/19     Entered: 03/20/19 17:29:43       Page 4 of 7
                                             1   Attorney’s office ultimately dismissed the charges against Fu. Yan spent much of his time at trial
                                             2   dissecting Fu and Eng’s alleged criminal defense strategy, including the timing of Bryant Fu’s
                                             3   submission of his written alibi to the District Attorney’s office. This evidence was of little value,
                                             4   since Fu has consistently denied any involvement, his son’s testimony has not changed, and the pace
                                             5   and conduct of a criminal prosecution differ vastly from those of a civil adversary proceeding.
                                             6         Yan has not established by a preponderance of the evidence that Fu willfully and maliciously
                                             7   assaulted him on April 25, 2016. Under Bankruptcy Code §523(a)(6), an individual debtor may not
                                             8   discharge a debt resulting from a willful and malicious injury to another entity or to the property of
                                             9   another entity. An injury is ‘willful’ if the debtor had a subjective motive to inflict the injury or
                                            10   believed that injury was substantially certain to occur as a result of his conduct. In re Jercich, 238
                                            11   F.3d 1202, 1208 (9th Cir. 2001). A ‘malicious’ injury involves (1) a wrongful act, (2) done
UNITED STATES BANKRUPTCY COURT




                                            12   intentionally, (3) which necessarily causes injury, and (4) is done without just cause or excuse.
  For The Northern District Of California




                                            13   Jercich, supra at 1209. Yan must satisfy these elements by a preponderance of the evidence.
                                            14   Grogan v. Garner, 498 U.S. 279, 291 (1991). This evidentiary standard requires a plaintiff to
                                            15   establish that each element of its claim “more likely than not” exists. In re Blaskey, 2015 Bankr.
                                            16   LEXIS 627, *11 (Bankr. 9th Cir. 2015), citing Guglielmino v. McKee Foods Corp., 506 F.3d 696,
                                            17   699-701 (9th Cir. 2007). Yan has not met this standard, since he has not established by a
                                            18   preponderance of the evidence that Fu attacked him. While this court does not dispute that Yan was
                                            19   assaulted that evening, the only party who identified Fu as the assailant is Yan himself. For the
                                            20   reasons stated above, Yan has little credibility with this court, particularly when Tony Fu is the topic
                                            21   of the conversation. In addition, Fu and Eng both testified that Fu was not there, and Bryant Fu
                                            22   testified that his father - save for his short walk - remained at the 28th Avenue residence during the
                                            23   night of April 25th. While Eng’s description of the scene that night was, at times, difficult to follow,
                                            24   and his testimony regarding the bribe, the hitman, and his allegedly bloodstained sports jacket raised
                                            25   eyebrows, he is no less credible that Yan. Thus, the cumulative weight of Yan, Eng and the Fus’
                                            26   testimony demonstrates that Yan has not met his burden of proof. Moreover, the 911 call by Tucker
                                            27   - who is a disinterested party - does not support Yan’s contention. Tucker witnessed the attack, and
                                            28   he, at the very least, identified two teenagers as the attackers, not two middle aged men such as Fu
                                                                                                     5
                                                 MEMORANDUM DECISION
                                            Case: 17-04056     Doc# 174       Filed: 03/20/19     Entered: 03/20/19 17:29:43         Page 5 of 7
                                             1   and Eng. While Tucker was uncertain regarding their ethnicity, he was confident that they were
                                             2   “juveniles” and not two men past fifty years old. Yan did not depose Tucker or provide this court
                                             3   with any other credible evidence that supported his identification of Fu as the assailant.
                                             4          Accordingly, this court will enter judgment in favor of Fu. Fu’s counsel shall submit an
                                             5   appropriate judgment.
                                             6                                        *** END OF ORDER ***
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                    6
                                                 MEMORANDUM DECISION
                                            Case: 17-04056     Doc# 174      Filed: 03/20/19     Entered: 03/20/19 17:29:43        Page 6 of 7
                                             1
                                                                                        COURT SERVICE LIST
                                             2
                                             3   Marlene G. Weinstein
                                                 Chapter 7 Trustee
                                             4   1511 Sycamore Ave. #M-259
                                                 Hercules, CA 94547
                                             5
                                                 Office of the U.S. Trustee/Oak
                                             6   Office of the United States Trustee
                                                 Phillip J. Burton Federal Building
                                             7   450 Golden Gate Ave. 5th Fl., #05-0153
                                                 San Francisco, CA 94102
                                             8
                                             9   Other recipients are ECF participant
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                7
                                                 MEMORANDUM DECISION
                                            Case: 17-04056    Doc# 174      Filed: 03/20/19   Entered: 03/20/19 17:29:43   Page 7 of 7
